DETAILED ACTION
Office Action Summary
Instant application claims priority to 1/30/2020.
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 102.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glenn Langford (US Patent No: 6,574,733) hereinafter referred to as Langford.

As per claims 1, 11 and 17, Langford teaches A method comprising: on a mobile electronic device: receiving and storing a set of publicly trusted certificates; (Langford, column 5, lines 44-45)
generating cryptographic material to encrypt a data repository that stores user data; (Langford, column 4, lines 42-47, the generated symmetric key and the selected data to be backed-up respectively anticipate the “cryptographic material” and the “data repository”.)
encrypting the data repository using the cryptographic material to generate an encrypted data repository; (Langford, column 4, lines 42-47)
wrapping the cryptographic material using a key associated with a publicly trusted certificate, wherein the publicly trusted certificate is associated with a service provider; and (Langford, column 4, lines 51-55, he service provider being the owner of the data that is being encrypted)
transmitting the encrypted data repository and wrapped cryptographic material to a server for storage in a storage repository, the storage repository accessible by the service provider. (Langford, column 4, lines 55-59)

As per claim 2, 12, Langford teaches further comprising transmitting the encrypted data repository and the wrapped cryptographic material to the server in response to an input at the mobile electronic device to initiate an emergency services request, wherein the service provider is an emergency service provider. (Langford, column 1, lines 15-25, shows intended use when there is a disaster i.e. an emergency, and  column 4, lines 55-59 teaches transmitting encrypted data)

As per claim 3, 13 and 18, Langford teaches further comprising: transmitting the encrypted data repository to the server before transmission of the wrapped cryptographic material; and transmitting the wrapped cryptographic material to the server in response to input at the mobile electronic device to initiate an emergency services request. (Langford, column 1, lines 15-25, shows intended use when there is a disaster i.e. an emergency, and column 4, lines 55-59 teaches transmitting encrypted data, any prior communication between end points before the transmission of the encrypted data.)

As per claim 4, 14 and 19, Langford teaches further comprising transmitting location information for the mobile electronic device in response to the input at the mobile electronic device to initiate the emergency services request. (Langford, column 3, line 27 through column 4 line 5, teaches backup data including identity information, location is a typical identity data)

As per claim 5, Langford teaches further comprising transmitting an updated encrypted data repository to the server in response to a change in user data stored in the data repository stored on the mobile electronic device. (Langford, column 3, line 27 through column 4 line 5, teaches backup data including identity information, it would be inherent to send updated data as data becomes outdated)

As per claim 6 and 15, Langford teaches wherein transmitting the wrapped cryptographic material to the server includes: wrapping the wrapped cryptographic material using an outer wrapping key to generate further wrapped cryptographic material; and transmitting further wrapped cryptographic material to the server as the wrapped cryptographic material. (Langford, column 2, line 38-57)

As per claim 7, 16 and 20, Langford teaches further comprising, in response to an input at the mobile electronic device to initiate an emergency services request, transmitting the outer wrapping key and location information for the mobile electronic device to the server. (Langford, column 4, lines 55-59)

As per claim 8, Langford teaches The method as in claim 1, further comprising: binding the encrypted data repository with the wrapped cryptographic material via a hash value generated based on the encrypted data repository; and including a representation of the hash value in data that is transmitted to the server. (Langford, column 4, lines 42-47)

As per claim 9, Langford teaches The method as in claim 8, wherein including the representation of the hash value in the data that is transmitted to the server includes transmitting the hash value to the server. (Langford, column 4, lines 42-47)

As per claim 10, Langford teaches The method as in claim 8, wherein including the representation of the hash value in the data that is transmitted to the server includes transmitting a key derived based on the hash value to the server. (Langford, column 4, lines 42-47, private and public keys, public keys derived from private keys)

Other Related Art
Hunt et al. (US 20050246771 A1) teaches “A technique is provided for acquiring security domain access credentials on a computing device. The security domain access credentials are acquired by storing a persistent identity on the computing device, and deriving data that includes the security domain access credentials from the persistent identity. The derived data is transferred to a security domain to allow the computing device to join the security domain.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492